UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2013 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-8351 CHEMED CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-0791746 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 255 E. Fifth Street, Suite 2600, Cincinnati, Ohio (Address of principal executive offices) (Zip code) (513) 762-6500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Amount Date Capital Stock $1 Par Value 17,634,176 Shares September 30, 2013 -1- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Index Page No. PART I.FINANCIAL INFORMATION: Item 1.Financial Statements Unaudited Consolidated Balance Sheet - September 30, 2013 and December 31, 2012 3 Unaudited Consolidated Statement of Income - Three and nine months ended September 30, 2013 and 2012 4 Unaudited Consolidated Statement of Cash Flows - Nine months ended September 30, 2013 and 2012 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures about Market Risk 34 Item 4.Controls and Procedures 34 PART II.OTHER INFORMATION Item 1.Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2.Unregistered Sales of Equity Securities and Use ofProceeds 35 Item 3.Defaults Upon Senior Securities 35 Item 4.Mine Safety Disclosures 35 Item 5.Other Information 35 Item 6.Exhibits 36 EX – 31.1 EX – 31.2 EX – 31.3 EX – 32.1 EX – 32.2 EX – 32.3 EX – 101.INS EX – 101.SCH EX – 101.CAL EX – 101.DEF EX – 101.LAB EX – 101.PRE -2- PART I.FINANCIAL INFORMATION Item 1.Financial Statements CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED BALANCE SHEET (in thousands, except share and per share data) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowances of $12,555 (2012 - $10,892) Inventories Current deferred income taxes Prepaid income taxes Prepaid expenses Total current assets Investments of deferred compensation plans Properties and equipment, at cost, less accumulated depreciation of $178,720 (2012 - $164,607) Identifiable intangible assets less accumulated amortization of $31,633 (2012 - $30,414) Goodwill Other assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Current portion of long-term debt - Income taxes Accrued insurance Accrued compensation Other current liabilities Total current liabilities Deferred income taxes Long-term debt - Deferred compensation liabilities Other liabilities Total Liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Capital stock - authorized 80,000,000 shares $1 par; issued 32,085,561 shares (2012 - 31,589,366 shares) Paid-in capital Retained earnings Treasury stock - 14,548,735 shares (2012 - 13,057,270) ) ) Deferred compensation payable in Company stock Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. -3- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF INCOME (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Service revenues and sales $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Other operating expenses Total costs and expenses Income from operations Interest expense ) Other income/(expense) - net ) Income before income taxes Income taxes ) Net income $ Earnings Per Share Net income $ Average number of shares outstanding Diluted Earnings Per Share Net income $ Average number of shares outstanding Cash Dividends Per Share $ See accompanying notes to unaudited consolidated financial statements. -4- CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Nine Months Ended September 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Provision for uncollectible accounts receivable Amortization of discount on convertible notes Stock option expense Amortization of debt issuance costs Noncash long-term incentive compensation - Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Decrease/(increase) in accounts receivable ) Decrease in inventories Decrease/(increase) in prepaid expenses ) Increase in accounts payable and other current liabilities Increase in income taxes Increase in other assets ) ) Increase in other liabilities Excess tax benefit on share-based compensation ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Business combinations, net of cash acquired ) ) Other sources Net cash used by investing activities ) ) Cash Flows from Financing Activities Purchases of treasury stock ) ) Dividends paid ) ) Capital stock surrendered to pay taxes on stock-based compensation ) ) Proceeds from exercise of stock options Excess tax benefit on share-based compensation Decrease in cash overdrafts payable ) ) Debt issuance costs ) - Other sources/(uses) ) Net cash used by financing activities ) ) Increase in Cash and Cash Equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited consolidated financial statements. -5- CHEMED CORPORATION AND SUBSIDIARY COMPANIES Notes to Unaudited Consolidated Financial Statements 1.Basis of Presentation As used herein, the terms "We," "Company" and "Chemed" refer to Chemed Corporation or Chemed Corporation and its consolidated subsidiaries. We have prepared the accompanying unaudited consolidated financial statements of Chemed in accordance with Rule 10-01 of SEC Regulation S-X.Consequently, we have omitted certain disclosures required under generally accepted accounting principles in the United States (“GAAP”) for complete financial statements. The December 31, 2012 balance sheet data were derived from audited financial statements but do not include all disclosures required by GAAP.However, in our opinion, the financial statements presented herein contain all adjustments, consisting only of normal recurring adjustments, necessary to state fairly our financial position, results of operations and cash flows.These financial statements are prepared on the same basis as and should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2012. 2.Revenue Recognition Both the VITAS segment and the Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.VITAS recognizes revenue at the estimated realizable amount due from third-party payers.Medicare payments are subject to certain limitations, as described below. As of September 30, 2013, VITAS has approximately $224,000 in unbilled revenue included in accounts receivable (December 31, 2012 - $457,000).The unbilled revenue at VITAS relates to hospice programs currently undergoing various patient file reviews.Surveyors working on behalf of the various payers review certain patient files for compliance with applicable regulations.During the time the patient file is under review, we are unable to bill for care provided to those patients.We make appropriate provisions to reduce our accounts receivable balance for any governmental or other payer reviews resulting in denials of patient service revenue.We believe our hospice programs comply with all payer requirements.However, we cannot predict whether future billing reviews or similar audits by payers will result in material denials or reductions in revenue. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether they are likely to exceed the annual per-beneficiary Medicare cap (“Medicare cap”).Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective action to influence the patient mix or to increase patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to patient revenue. During the three and nine month periods ended September 30, 2013, we reversed Medicare cap liability of $873,000 for amounts recorded in the fourth quarter of 2012 for three programs’ projected 2013 measurement period liability.We reversed these amounts as improving admissions trends in these programs indicate that the liability had been eliminated.During 2013 this reversal was offset by a $4.0 million Medicare cap liability for one program’s projected 2013 measurement period liability. Shown below is the Medicare cap liability activity for the fiscal periods ended (in thousands): September 30, Beginning balance January 1, $ $ 2013 measurement period - 2012 measurement period - ) Ending balance September 30, $ $ -6- Vitas provides charity care, in certain circumstances, to patients without charge when management of the hospice program determines, at the time services are performed, that the patient does not have the financial wherewithal to make payment.There is no revenue or associated accounts receivable in the accompanying consolidated financial statements related to charity care.The cost of charity care is calculated by taking the ratio of charity care days to total days of care and multiplying by total cost of care.The cost of charity care is as follows (in thousands): Three months ended September 30, Nine months ended September 30, $ 3.Segments Service revenues and sales and after-tax earnings by business segment are as follows (in thousands): Three months ended September 30, Nine months ended September 30, Service Revenues and Sales VITAS $ Roto-Rooter Total $ After-tax Earnings VITAS $ Roto-Rooter Total Corporate ) * ) ) * ) Net income $ *Corporate includes a credit of $1.8 million related to the expiration of tax statutes for uncertain tax positions recorded in prior years. We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”. 4.Earnings per Share Earnings per share (“EPS”) are computed using the weighted average number of shares of capital stock outstanding.Earnings and diluted earnings per share are computed as follows (in thousands, except per share data): Net Income For the Three Months Ended September 30, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - Diluted earnings $ $ -7- Net Income For the Nine Months Ended September 30, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 92 Diluted earnings $ $ For the three and nine-month periods ended September 30, 2013, 434,000 and 31,000, respectively, stock options were excluded from the computation of diluted earnings per share because they would have been anti-dilutive. For the three and nine-month period ended September 30, 2012, 1.4 million stock options were excluded from the computation of diluted earnings per share. Diluted earnings per share may be impacted in the future as the result of the issuance of our 1.875% Senior Convertible Notes (the “Notes”) and related purchased call options and sold warrants.Per FASB’s authoritative guidance on the effect of contingently convertible instruments on diluted earnings per share and convertible bonds with an issuer option to settle for cash upon conversion, we will not include any shares related to the Notes in our calculation of diluted earnings per share until our average stock price for a quarter exceeds the current conversion price.We would then include in our diluted earnings per share calculation those shares issuable using the treasury stock method.The amount of shares issuable is based upon the amount by which the average stock price for the quarter exceeds the conversion price.The purchased call option does not impact the calculation of diluted earnings per share as it is always anti-dilutive. The sold warrants become dilutive when our average stock price for a quarter exceeds the strike price of the warrant. The following table provides examples of how changes in our stock price impact the number of shares that would be included in our diluted earnings per share calculation at September 30, 2013.It also shows the impact on the number of shares issuable upon conversion of the Notes and settlement of the purchased call options and sold warrants: Shares Total Treasury Shares Due Incremental Underlying 1.875% Method to the Company Shares Issued/ Share Convertible Warrant Incremental under Notes (Received) by the Company Price Notes Shares Shares (a) Hedges upon Conversion (b) $ - ) ) $ - ) ) $ - ) ) $ ) $ ) $ ) a) Represents the number of incremental shares that must be included in the calculation of fully diluted shares under U.S. GAAP. b) Represents the number of incremental shares to be issued by the Company upon conversion of the 1.875% Convertible Notes, assuming concurrent settlement of the note hedges and warrants. -8- 5.Long-Term Debt On January 18, 2013, we replaced our existing credit agreement with our Revolving Credit Facility (“2013 Credit Agreement”).Terms of the 2013 Credit Agreement consist of a five-year, $350 million revolving credit facility.This 2013 Credit Agreement has a floating interest rate that is currently LIBOR plus 125 basis points.The 2013 Credit Agreement also includes a $150 million expansion feature.Debt issuance costs associated with the existing credit agreement were not material.With respect to the 2013 Credit Agreement, deferred financing costs are immaterial.The 2013 Credit Agreement contains the following quarterly financial covenants: Description Requirement Leverage Ratio (Consolidated Indebtedness/ConsolidatedAdj. EBITDA) < 3.50 to 1.00 Fixed Charge Coverage Ratio (Consolidated Free Cash Flow/Consolidated Fixed Charges) > 1.50 to 1.00 Annual Operating Lease Commitment < $30.0 million We are in compliance with all debt covenants as of September 30, 2013.We have issued $32.9 million in standby letters of credit as of September 30, 2013 for insurance purposes.Issued letters of credit reduce our available credit under the 2013 Credit Agreement.As of September 30, 2013, we have approximately $317.1 million of unused lines of credit available and eligible to be drawn down under our revolving credit facility, excluding the $150 million expansion feature. The following amounts are included in our consolidated balance sheet related to the Notes: September 30, 2013 December 31, 2012 Principal amount of convertible debentures $ $ Unamortized debt discount ) ) Carrying amount of convertible debentures $ $ Additional paid in capital (net of tax) $ $ In the second quarter of 2013, the principal amount of the convertible debentures was reclassified to current as the amounts are due in May 2014. The following amounts comprise interest expense included in our consolidated income statement (in thousands): Three months ended September 30, Nine months ended September 30, Cash interest expense $ Non-cash amortization of debt discount Amortization and write-off of debt costs Total interest expense $ The unamortized debt discount is being amortized using the effective interest method over the remaining life of the Notes.The effective rate on the Notes is approximately 6.875% as of September 30, 2013. -9- 6.Other Income/(expense) – Net Other income/(expense) net comprises the following (in thousands): Three months ended September 30, Nine months ended September 30, Market value gains/(losses) on assets held in deferred compensation trust $ Loss on disposal of property and equipment Interest income Other - net 8 53 31 Total other income/(expense) - net $ 7.Stock-Based Compensation Plans On February 20, 2013, the Compensation/Incentive Committee of the Board of Directors (“CIC”) approved a grant of 28,992 shares of restricted stock to certain key employees.The restricted shares cliff vest four years from the date of issuance.The cumulative compensation expense related to the restricted stock award is $2.3 million and will be recognized ratably over the 4 year vesting period.We assumed no forfeitures in determining the cumulative compensation expense of the grant. 8.Independent Contractor Operations The Roto-Rooter segment sublicenses with 68 independent contractors to operate certain plumbing repair and drain cleaning businesses in lesser-populated areas of the United States and Canada.We had notes receivable from our independent contractors as of September 30, 2013 totaling $1.4 million (December 31, 2012 - $1.3million).In most cases these loans are fully or partially secured by equipment owned by the contractor.The interest rates on the loans range from 0% to 8% per annum and the remaining terms of the loans range from 2 months to 5 years at September30,2013.We recorded the following from our independent contractors (in thousands): Three months ended September 30, Nine months ended September 30, Revenues $ Pretax profits 9.Retirement Plans All of the Company’s plans that provide retirement and similar benefits are defined contribution plans.These expenses include the impact of market gains and losses on assets held in deferred compensation plans.Expenses for the Company’s pension and profit-sharing plans, excess benefit plans and other similar plans are as follows (in thousands): Three months ended September 30, Nine months ended September 30, $ 10.Legal and Regulatory Matters The VITAS segment of the Company’s business operates in a heavily-regulated industry.As a result, the Company is subjected to inquiries and investigations by various government agencies, as well as to lawsuits, including qui tam actions.The following sections describe the various ongoing lawsuits and investigations of which the Company is currently aware.Unless otherwise indicated, it is not possible at this time for us to estimate either the timing or outcome of any of those matters, or whether any potential loss, or range of potential losses, is probable or estimable. -10- Regulatory Matters and Litigation In February 2010, Chemed and Roto-Rooter were named as defendants in a lawsuit filed in the United States District Court for the Eastern District of New York, Anthony Morangelli, et al., v. Chemed Corp. and Roto-Rooter Services Co., No. 10 CV-00876 (BMC).The named plaintiffs, current and former technicians employed by Roto-Rooter who were paid on a commission basis, asserted against Chemed and Roto-Rooter claims for violation of the Fair Labor Standards Act (“FLSA”) and claims for violations of the labor laws of multiple states.In June 2013 the parties reached an agreement to settle the case for $14.3 million plus applicable payroll taxes ($9.0 million after tax), which is subject to Court approval.As such, $14.8 million is recorded as other operating expense in the quarter ended June 30, 2013 Statement of Income. VITAS is party to a class action lawsuit filed in the Superior Court of California, Los Angeles County in September 2006 by Bernadette Santos, Keith Knoche and Joyce White, Bernadette Santos, et al. v. Vitas Healthcare Corporation of California, BC359356.This case alleges failure to pay overtime and failure to provide meal and rest periods to a purported class of California admissions nurses, chaplains and sales representatives.The case seeks payment of penalties, interest and Plaintiffs’ attorney fees.In December 2009, the trial court denied Plaintiffs’ motion for class certification.In July 2011, the Court of Appeals affirmed denial of class certification on the travel time, meal and rest period claims, and reversed the trial court’s denial on the off-the-clock and sales representation exemption claims.Plaintiffs filed an appeal of this decision.In September 2012, in response to an order of reconsideration, the Court of Appeals reiterated its previous rulings.In March 2013, the Court granted summary judgment dismissing the sales representatives’ claims as they are exempt employees.In October 2013 we reached agreement, subject to Court approval, to settle the case for $10.3 million plus applicable payroll taxes ($6.5 million aftertax).As such, $10.5 million is recorded as other operating expense in the quarter ended September 30, 2013 Statement of Income. On January 12, 2012, a putative class action lawsuit was filed in the U.S. District Court for the Southern District of Ohio against the Company, Kevin McNamara, David Williams, and Timothy O’Toole, In re Chemed Corp. Securities Litigation, Civil Action No. 1:12-cv-28 (S.D. Ohio).On June18, 2012, an amended complaint was filed alleging violation of Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 against all Defendants, and violation of Section20(a) of the Securities Exchange Act of 1934 against Messrs. McNamara, Williams, and O’Toole.The suit’s allegations concern the VITAS hospice segment of the Company’s business.Plaintiffs seek, on behalf of a putative class of purchasers of Chemed Capital Stock, compensatory damages in an unspecified amount and attorneys’ fees and expenses, arising from Defendants’ alleged failure to disclose an alleged fraudulent scheme at VITAS to enroll ineligible hospice patients and to fraudulently obtain payments from the federal government.Defendants filed motions to dismiss the amended complaint on August 17, 2012, which were pending when the parties reached an agreement to settle the action.On June 7, 2013, following the filing of U.S. v. VITAS, discussed below, Plaintiffs filed a motion for leave to file a second amended complaint.Defendants oppose this motion. On September 16, 2013, Plaintiffs, on behalf of a putative class of purchasers of Chemed Capital Stock between February 15, 2010, and May 3, 2013, inclusive, executed a Settlement Term Sheet with Defendants (“Settlement”), reaching an agreement in principle to settle this case in full and with prejudice, and to provide Defendants with full releases of all claims that are or could have been asserted by Plaintiffs in exchange for payment of $6.0 million by our insurer into a settlement fund for the benefit of the putative class.The Settlement has been recorded as an accrual and offsetting prepaid in the accompanying Balance Sheet. This Settlement is subject to final documentation by the parties as well as Court approval.Defendants agreed to enter into this Settlement in order to eliminate the burden, expense and distraction of further litigation. In June 2011, the U.S. Attorney provided the Company with a partially unsealed qui tam complaint filed under seal in the U.S. District Court for the Western District of Texas, United States, et al. ex rel. Urick v. Vitas HME Solutions, Inc. et al., 5:08-cv-0663 (“Urick”).The U.S. Attorney filed a notice in May 2012 stating that it had decided not to intervene in the case at that time but indicating that it continues to investigate the allegations.In June 2012, the complaint was unsealed.The complaint asserts violations of the federal False Claims Act and the Texas Medicaid Fraud Prevention Act based on allegations of a conspiracy to submit to Medicare and Medicaid false claims involving hospice services for ineligible patients, unnecessary medical supplies, failing to satisfy certain prerequisites for payment, and altering patient records, including backdating patient revocations.The suit was brought by Barbara Urick, a registered nurse in VITAS’s San Antonio program, against VITAS, certain of its affiliates, and several former VITAS employees, including physicians Justo Cisneros and Antonio Cavasos and nurses Sally Schwenk, Diane Anest, and Edith Reed.In September 2012 and July 2013, the plaintiff dismissed all claims against the individual defendants.The complaint was served on the VITAS entities on April 12, 2013. Also in June 2011, the U.S. Attorney provided the Company with a partially unsealed qui tam complaint filed under seal in the U.S. District Court for the Northern District of Illinois, United States, et al. ex rel. Spottiswood v. Chemed Corp., 1:07-cv-4566 (“Spottiswood”).In April 2012, the complaint was unsealed.The U.S. Attorney and Attorney General for the State of Illinois filed notices in April and May 2012, respectively, stating that they had decided not to intervene in the case at that time but indicating that they continue to investigate the allegations.Plaintiff filed an amended complaint in November 2012.The complaint asserts violations of the federal False Claims Act and the Illinois Whistleblower Reward and Protection Act based on allegations that VITAS fraudulently billed Medicare and Medicaid for providing unwarranted continuous care services.The suit was brought by Laura Spottiswood, a former part-time pool registered nurse at VITAS, against Chemed, VITAS, and a VITAS affiliate.The complaint was served on the defendants on April 12, 2013.On May 29 and June 4, 2013, respectively, the Court granted the government’s motion to partially intervene in Spottiswood and in Urick on the allegations that Vitas submitted or caused to be submitted false or fraudulent claims for continuous care and routine home care on behalf of certain ineligible Medicare beneficiaries.The Court also transferred them to the U.S. District Court for the Western District of Missouri under docket Nos. 4:13-cv-505 and 4:13-cv-563, respectively. -11- On May 2, 2013, the government filed a False Claims Act complaint against the Company and certain of its hospice-related subsidiaries in the U.S. District Court for the Western District of Missouri, United States v. VITAS Hospice Services, LLC, et al., 4:13-cv-00449-BCW (the “2013 Action”).Prior to that date, the Company received various subpoenas from the U.S. Department of Justice and OIG that have been previously disclosed. The 2013 Action alleges that, since at least 2002, VITAS, and since 2004, the Company, submitted or caused the submission of false claims to the Medicare program by (a) billing Medicare for continuous home care services when the patients were not eligible, the services were not provided, or the medical care was inappropriate, and (b) billing Medicare for patients who were not eligible for the Medicare hospice benefit because they did not have a life expectancy of six months or less if their illnesses ran their normal course.This complaint seeks treble damages, statutory penalties, and the costs of the action, plus interest.On August 1, 2013, the government filed its First Amended Complaint in the 2013 Action.The First Amended Complaint changed and supplemented some of the allegations, but did not otherwise expand the causes of action or the nature of the relief sought against VITAS.The defendants filed a motion to dismiss on September 24, 2013. On May 6, 2013, the U.S. District Court for the Western District of Missouri, at the request of the government, unsealed a qui tam complaint against VITAS and VITAS Healthcare Corporation of California,United States ex rel. Charles Gonzales v. Vitas Healthcare Corporation, et al., CV 12-0761-R (“Gonzales”). The case was transferred from the Central District of California to the Western District of Missouri under docket No. 4:13-cv-344. The government has filed a notice of election to intervene in the Gonzales complaint. The Gonzales complaint alleges that VITAS’ Los Angeles program falsely certified and recertified patients as eligible for the Medicare Hospice Benefit.It alleges violations of the False Claims Act and seeks treble damages, civil penalties, recovery of costs, attorneys’ fees and expenses, and pre- and post-judgment interest. On September 25, 2013, the Court granted a joint motion by the government, the relators, and VITAS to consolidate the Spottiswood, Urick, and Gonzales complaints with the 2013 Action.As a result, the First Amended Complaint will govern the consolidated claims brought by the United States and the relators for all purposes.The relators and VITAS have stipulated that certain non-intervened claims will not be pursued by the relators. VITAS has also received document subpoenas in related state matters.In February 2010, VITAS received a civil investigative demand (“CID”) from the Texas Attorney General seeking documents from January 1, 2002 through the date of the CID, and interrogatory responses in connection with an investigation of possible fraudulent submission of Medicaid claims for non-qualifying patients and fraudulent shifting of costs from VITAS to the State of Texas and the United States.The CID requested similar information sought by prior Department of Justice subpoenas, including policy and procedure manuals and information concerning Medicare and Medicaid billing, patient statistics and sales and marketing practices, together with information concerning record-keeping and retention practices, and medical records concerning 117 patients.In September 2010, VITAS received a second CID from the Texas Attorney General seeking additional documents concerning business plans and results, revocation forms for certain patients, and electronic documents of 10 current and former employees.In July 2012, VITAS received an investigative subpoena from the Florida Attorney General seeking documents previously produced in the course of prior government investigations as well as, for the period January 1, 2007 through the date of production, billing records and procedures: information concerning business results, plans, and strategies; documents concerning patient eligibility for hospice care; and certain information concerning employees and their compensation. The Company intends to defend vigorously against the allegations in each of the above lawsuits.The Company had a net recovery for these investigations, due to a one-time insurance reimbursement of $1.0 million for certain legal costs, for the three month period ended September 30, 2013 of $591,000. The net costs to comply with these investigations were $1.4 million for the nine month period ended September 30, 2013. Regardless of the outcome of any of the preceding matters, responding to the subpoenas and dealing with the various regulatory agencies and opposing parties can adversely affect us through defense costs, potential payments, diversion of management time, and related publicity.Although the Company intends to defend them vigorously, there can be no assurance that those suits will not have a material adverse effect on the Company. -12- 11.Concentration of Risk VITAS has pharmacy services agreements ("Agreements") with Omnicare, Inc. and its subsidiaries (“OCR”) whereby OCR provides specified pharmacy services for VITAS and its hospice patients in geographical areas served by both VITAS and OCR.The Agreements renew automatically for three-year terms.Either party may cancel the Agreements at the end of any term by giving 30 days prior written notice.VITAS made purchases from OCR of $9.7 million and $10.6 million for the three months ended September 30, 2013 and 2012, respectively.VITAS made purchases from OCR of $29.3 million and $30.9 million for the nine months ended September 30, 2013 and 2012, respectively For the three and nine month periods ending September 30, 2013 and 2012, respectively, purchases from this vendor represent approximately 90% of all pharmacy services used by VITAS. 12.Cash Overdrafts and Cash Equivalents Included in accounts payable at September 30, 2013 is cash overdrafts payable of $1.3 million (December 31, 2012 - $12.2million). From time to time throughout the year, we invest excess cash in money market funds with major commercial banks. We closely monitor the creditworthiness of the institutions with which we invest our overnight funds.We had $41.0 million in cash equivalents as of September 30, 2013.There was $56.6 million in cash equivalents as of December 31, 2012.The weighted average rate of return for our cash equivalents was 0.07% for September 30, 2013 and 0.2% for December 31, 2012. 13.Financial Instruments FASB’s authoritative guidance on fair value measurements defines a hierarchy which prioritizes the inputs in fair value measurements.Level 1 measurements are measurements using quoted prices in active markets for identical assets or liabilities.Level 2 measurements use significant other observable inputs.Level 3 measurements are measurements using significant unobservable inputs which require a company to develop its own assumptions.In recording the fair value of assets and liabilities, companies must use the most reliable measurement available. The following shows the carrying value, fair value and the hierarchy for our financial instruments as of September 30, 2013 (in thousands): Fair Value Measure Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Mutual fund investments of deferred compensation plans held in trust $ $ $
